FILE COPY




                                    No. 07-15-00005-CV


John Curtis Sharp                           §     From the County Court at Law No. 1
  Appellant                                         of Ellis County
                                            §
v.                                                January 15, 2015
                                            §
Karen Bieler                                      Opinion by Justice Pirtle
 Appellee                                   §



                                    J U D G M E N T

      Pursuant to the opinion of the Court dated January 15, 2015, it is ordered,

adjudged and decreed that this appeal is dismissed.

      It is further ordered that all costs be assessed against the party incurring them.

      It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at the appellant’s request, no motion for rehearing will be entertained, and

our mandate will issue forthwith.

      It is further ordered that this decision be certified below for observance.

                                          oOo